Citation Nr: 0814519	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for glaucoma, to 
include as secondary to service connected diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to January 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for diabetes mellitus, rated 20 percent 
and for hypertension, rated 10 percent, and denied service 
connection for glaucoma.  In March 2008, a Travel Board 
hearing was held before the undersigned.  A transcript of 
that hearing is associated with the claims file.

The issues of entitlement to service connection for glaucoma 
and entitlement to a rating in excess of 20 percent for 
diabetes mellitus are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

At no time during the appeal period is the veteran's 
hypertension shown to have been manifested by diastolic 
pressures predominantly 110 or more or systolic pressures 
predominantly 200 or more.


CONCLUSION OF LAW

A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (Code) 7101 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  An April 2005 statement of the case 
(SOC), and an October 2006 supplemental SOC (SSOC) provided 
the text of applicable regulations showing what was necessary 
to establish an increased rating, and explained what the 
evidence showed why the claim was denied (i.e. all notice 
needed as to the "downstream" issue of an increased initial 
rating).  The veteran has had full opportunity to participate 
in the adjudicatory process; he is exercising his right to 
appeal the rating assigned/pursue a higher disability rating.  
He is not prejudiced by any notice deficiency that might have 
occurred earlier.

The veteran's service medical records and postservice 
pertinent VA and private treatment records have been secured.  
VA has arranged for the veteran to be examined.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.		Factual Background, Legal Criteria and Analysis

2001 to 2005 VA treatment records show blood pressure 
readings that include systolic readings ranging from the 140s 
to the 160s and diastolic readings predominantly in the lower 
90s, and that the veteran was on medication for 
hypertension..

On March 2004 VA examination, the veteran reported that he 
was on continuous medication for blood pressure.  Blood 
pressure readings noted on examination were: 170/110, lying 
down; 150/110, sitting; and 170/110, standing.  Retaken after 
20 minutes, the readings were identical.  The  impression was 
that the hypertension was not under control.  The examiner 
noted that the veteran's blood pressure was usually at about 
the 150s/80s to 90s and that the veteran was on lisinopril 40 
mg daily.  On November 2004 follow-up, the veteran's blood 
pressure was 155/93.

In a November 2005 letter, the veteran reported home 
monitoring blood pressure readings for October and November 
2005.  Diastolic readings were all less than 100; systolic 
readings were all less than 170.   

At the March 2008 Travel Board hearing, the veteran testified 
that his blood pressure readings did not include readings of 
diastolic pressures of 110 or more or systolic pressures of 
200 or more.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where the rating involves the initial rating assigned with a 
grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as blood 
pressure readings predominantly in the ranges needed for the 
next higher rating are not shown for any period of time 
during the appeal period, "staged ratings" are not 
warranted.

Hypertensive vascular disease is rated under Code 7101, which 
provides a 60 percent rating when diastolic pressure is 
predominantly 130 or more; a 40 percent rating when diastolic 
pressure is predominantly 120 or more; a 20 percent rating 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more; and a 10 
percent rating when diastolic pressure is predominantly 160 
or more.  38 C.F.R. § 4.104.

On review of the entire record, the Board finds that the 
criteria for a rating in excess of 10 percent for 
hypertension are not met at any time during the appeal 
period.  While a March 2004 VA examination noted that 
diastolic pressure was 110, that was the only occasion during 
the appeal period when diastolic pressure was noted to be 
above the 90s, and it is not shown  that diastolic pressures 
were predominantly 110 or more, or that systolic pressures 
are 200 or more.  The record shows that the veteran's 
diastolic readings are predominantly in the 80s and 90s, and 
that systolic readings range from the 140s to the 160's (170 
on one occasion).  Significantly, the veteran testified at 
the Travel Board hearing that his systolic readings do not 
reach 200 and that his diastolic readings are not as high as 
110.  Inasmuch as he apparently has been trained to monitor 
his blood pressure at home, he is competent to report blood 
pressure readings.  

In light of the foregoing, the Board must find that the 
criteria for the next higher (20 percent) rating for 
hypertension are not met, and that this claim must be denied.


ORDER

A rating in excess of 10 percent for hypertension is denied.
REMAND

At the March 2008 Travel Board hearing, the veteran testified 
that his diabetes mellitus had worsened since his March 2004 
VA examination (4 years ago).  Consequently, a 
contemporaneous VA examination is needed to determine the 
current severity of the disability.  Additionally, he stated 
that he was recently examined by his private physician, and 
that the physician was trying to determine what would be the 
next course of treatment.  Records of his treatment may 
contain critical information, and must be secured.

Regarding the claim of entitlement to service connection for 
glaucoma, to include as secondary to service-connected 
diabetes mellitus, the veteran testified that his physician 
told him that his glaucoma was related to his service-
connected diabetes mellitus, and that he would be able to 
obtain an opinion from the private physician to that effect 
while the case was on remand.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA providers (and 
provide any releases needed to secure 
their records) of treatment he has 
received for diabetes mellitus.  The RO 
should secure copies of the complete 
records of any records of such treatment 
that are not already associated with the 
claims file, specifically including any 
records of VA treatment the veteran has 
received since June 2005.

2.  The RO should remand the veteran that 
while the case is on remand he has 
opportunity to submit private medical 
evidence that relates his glaucoma to his 
service connected diabetes.  

3.  The RO should then arrange for the 
veteran to be afforded an endocrinology 
examination to determine the severity of 
his  diabetes mellitus.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated tests or 
studies must be completed.  

The examiner should note the regimen in 
place for management of the disease, 
including the dosage of insulin or oral 
hypoglycemic agents, any dietary 
restrictions, and any medically required 
regulation of activities (e.g., avoidance 
of strenuous occupational and recreational 
activities).  The examiner should note 
whether the diabetes has resulted in 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization and/or 
visits to a diabetic care provider, 
progressive loss of weight and strength, 
or other complications that would be 
compensable if separately evaluated.  If 
any special examinations for complications 
of diabetes are indicated, such 
examination(s) should be arranged.

4.  The RO should then review the claims 
(after arranging for any further 
development suggested by any evidence the 
veteran submits in support of his claim 
seeking service connection for glaucoma).  
If either remains denied, the RO should 
issue an appropriate SSOC, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the  Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


